—Judgment, Supreme Court, New York County (Jerome Marks, J., at jury trial; Ira Beal, J., at sentence), rendered March 6, 1997, convicting defendant of assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts) and reckless endangerment in the first degree, and sentencing him to two terms of 2V2 to 7V2 years and three terms of IV2 to 4V2 years, all sentences to run concurrently, unanimously affirmed.
Defendant’s procedural and substantive challenges to the *126court’s resolution of a suppression issue that arose during trial are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that any procedural or substantive errors in this determination were harmless because the physical evidence which was the subject of the motion could not have affected the verdict (see, People v Crimmins, 36 NY2d 230). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.